Exhibit 10.1

 

IRREVOCABLE PRE-ACCEPTANCE OF CONTEMPLATED EXCHANGE OFFER

 

 

 

To:

Transocean Ltd.

 

Turmstrasse 30

 

CH-6300 Zug

 

Switzerland

 

Transocean Ltd. and its wholly owned subsidiary Transocean Inc. (a Cayman
Islands exempted company), or another wholly owned direct or indirect subsidiary
of Transocean Ltd. (such company or companies, the "Offeror"), are contemplating
a recommended public voluntary exchange offer (the "Offer") to the shareholders
of Songa Offshore SE ("Songa Offshore") for the purchase of all of the issued
and outstanding shares of Songa Offshore (the "Songa Shares") by offering to
exchange each Songa Share for a combination of shares of Transocean Ltd. ("RIG
Shares"), senior unsecured exchangeable bonds issued by a subsidiary of
Transocean Ltd. (and guaranteed by Transocean Ltd.) (the "Notes") and, at the
election of the holder of such Songa Share, cash as provided below (the value of
any cash and the value of the aggregate number of RIG Shares and Notes to be
delivered per Songa Share, the "Offer Price") pursuant to the terms of the
transaction agreement among inter alia Songa Offshore and Transocean Ltd. (the
"Transaction Agreement").  The Offer Price shall be equal to NOK 47.50. The
value of each RIG Share delivered in the Offer will be determined based on the
closing price of the RIG Shares on New York Stock Exchange (the "NYSE") at 10:00
pm CET (4:00 pm EST) and the NOK/USD closing price at 4:00 pm CET as determined
by Norges Bank, each on the trading day immediately preceding the announcement
of the Offer. The value of each Note delivered in the Offer will be the nominal
amount of such Note.  Each Songa Offshore shareholder may elect to sell Songa
Shares in the Offer for cash consideration per Songa Share equal to the Offer
Price for a total amount per Songa Offshore shareholder of up to NOK 125,000
(the “Cash Election”) (to avoid doubt, this shall mean that any Songa Offshore
shareholder holding Songa Shares valued at less than NOK 125,000 based on the
Offer Price may choose to receive 100% settlement in cash).  The number of RIG
Shares and Notes issued to each Songa Offshore shareholder who accepts the Offer
will be rounded down to the nearest whole number of RIG Shares or Notes, as
applicable.  Notwithstanding the foregoing, the aggregate Offer Price paid to
each Songa Offshore shareholder participating in the Offer shall be comprised,
as near as possible, of 50% RIG Shares and 50% Notes, with any exercise by such
shareholder of the Cash Election being deducted first from the aggregate number
of Notes issued to such shareholder and second to the aggregate number of RIG
Shares issued to such shareholder.  The number of RIG Shares and Notes shall
each be adjusted appropriately to reflect the effect of any stock split, reverse
stock split, stock dividend (including any dividend or distribution of
securities convertible into shares of Transocean Ltd. or Songa Shares, as
applicable), reclassification, combination, exchange of shares or other like
change (other than in connection with the transactions contemplated by the
Transaction Agreement, including any issuance of Songa Shares or RIG Shares
permitted pursuant to Clause 4.1 or 4.2 of the Transaction Agreement) with
respect to the number of shares of Transocean Ltd. or Songa Shares outstanding
after the date hereof and prior to the completion of the Offer.

The Offeror’s obligation to commence the Offer is conditional upon, unless
waived by the Offeror, (1) the continuing effectiveness of the Transaction
Agreement and (2) the satisfaction of the conditions specified in Clause 2.9 of
the Transaction Agreement.

The execution and delivery of this pre-acceptance undertaking (this
"Undertaking") does not constitute an offer or commitment by the Offeror to
acquire the Acceptance Shares (as defined below).  However, subject to
satisfaction or waiver by the Offeror of the above conditions, the Offeror
undertakes to make and commence the Offer.  This Undertaking shall be effective
upon the Offeror having obtained irrevocable pre-acceptances of the Offer from
Songa shareholders holding at least 63% of the Songa Shares (and at least from
both Perestroika AS and Asia Research Capital







--------------------------------------------------------------------------------

 



Management (ARCM)) on a fully diluted basis (including for these purposes any
shares held by the Songa shareholder party to this Undertaking) (the
"Effective Condition").

If the Offer is commenced, the consideration for, and other key terms and
conditions of, the Offer shall in all material respects be as set out in
Appendix 1 attached hereto, as further described in an exchange offer document
(the "Offer Document") to be reviewed and approved by the Oslo Stock Exchange
and the Financial Supervisory Authority of Norway. The key terms of the Notes
will in all material respects be as set out in Appendix 3 attached hereto.

As requested by the Offeror, as a condition to the Offeror making the Offer, I,
the undersigned, hereby agree as follows:

1.In the event the Offeror launches the Offer, I irrevocably and unconditionally
undertake to accept the Offer (such undertaking is hereinafter referred to as
the "Pre-acceptance") in respect of all of my existing Songa Shares, plus all
future Songa Shares I may acquire (including without limitation Songa Shares
being issued as a result of exercise of any options, warrants, convertible
bonds, subscription/conversion rights and any other securities exchangeable into
or giving rights to acquire Songa Shares (the "Other Songa Securities") held by
me) at any time following the execution of this Undertaking and before the
expiry of the acceptance period in the Offer (the "Offer Period") (such Songa
Shares, and all Other Songa Securities shall hereinafter jointly be referred to
as the "Acceptance Shares").  Prior to the expiry of the Offer Period as
described in the Offer Document, I undertake to exercise all Other Songa
Securities that I own beneficially and of record and accept the Offer for all
Songa Shares issued and held by me as a result of such exercise of Other Songa
Securities; provided that if the Offeror waives all conditions to the Offer
(other than regulatory approvals) I undertake to exercise all Other Songa
Securities that I own beneficially and of record and accept the Offer for all
Songa Shares issued and held by me as a result of such exercise of Other Songa
Securities as promptly as practicable after receiving notice of such waiver.  In
the event any Other Songa Securities are not exercisable/convertible or
exercised/converted, I undertake, subject to completion of the Offer, to sell
such securities to the Offeror or its designee on the same economic terms as if
such Other Songa Securities had been exercised/converted.  Further, I undertake
to sell and exchange with the Offeror, with documents effecting such sale and
exchange to be negotiated in good faith, (i) each of the bonds in SONG04 (NO 001
062875.3) (the "SONG04 Bonds") that I hold for Notes in a total amount equal to
103.5% of the principal amount of such SONG04 Bonds and (ii) each of the bonds
in SONG05 (NO 001 064940.3) (the "SONG05 Bonds" and, together with the SONG04
Bonds, the "Bonds") that I hold for Notes in a total amount equal to 101% of the
principal amount of such SONG05 Bonds, in both cases with the addition of
accrued unpaid interest up to completion (together, the "Bond Exchange").  In
addition I undertake to sell and exchange, with documents effecting such sale
and exchange to be negotiated in good faith, all of my holdings in the USD 50
million loan to Songa Offshore (the "Shareholder Loan") for Notes in a total
amount equal to 100% of the principal amount of such Shareholder Loan, in
addition to accrued unpaid interest up to completion (the "Shareholder Loan
Exchange").  The Offeror acknowledges and agrees that (a) there will be no
conditions to the Bond Exchange other than the conditions to the Offer, as such
conditions may be modified to be applicable to the Bond Offer, (b) it will not
(I) waive any condition to the Offer unless any corresponding condition to the
Bond Exchange is simultaneously waived and (II) waive any condition to the Bond
Exchange unless any corresponding condition to the Offer is simultaneously
waived, and (c) the Shareholder Loan Exchange will take place upon the
completion of the Offer.

2.If between the date of signing of this Undertaking and completion of the Offer
as contemplated by the Offer Document, or, if applicable, the expiry of any
subsequent mandatory offer, a consideration higher than the Offer Price is
announced, paid or agreed to be paid pursuant to a direct or indirect
acquisition of a Songa Share (in the open market or in privately negotiated
transactions or otherwise) by or on behalf of the Offeror or any entity wholly
owned directly or indirectly by Transocean Ltd., or if the Offeror otherwise
announces an increase in the Offer Price during the Offer Period, then I shall
be entitled to receive the same consideration paid per







--------------------------------------------------------------------------------

 



 

Songa Share for the Acceptance Shares, and this Undertaking shall apply
accordingly to the improved terms of the Offer made by the
Offeror.  Notwithstanding the foregoing, the Offer Price shall not be increased
pursuant to this Section 2 solely as a result of (i) the payment of cash
consideration (including the effect of any change in currency exchange rates) in
any subsequent mandatory offer in accordance with the minimum offer price
requirements as decided by Oslo Børs, (ii) share price fluctuations during or
after the Offer Period or (iii) the application of calculation principles to any
subsequent mandatory offer that differ from the calculation principles specified
in the first paragraph of this Undertaking, whether applied by the Oslo Stock
Exchange or any other governmental or regulatory authority or pursuant to the
requirements of any applicable law (including without limitation applicable
Cyprus law).

3.I acknowledge that this Undertaking is irrevocable and unconditional until it
lapses or is terminated as provided in Section 10 below, and it may not
otherwise under any circumstances whatsoever be withdrawn or amended in any way
without the Offeror’s prior written consent, including but not limited to (i) in
the event of a higher offer being announced or made by a party other than the
Offeror or any entity owned directly or indirectly by Transocean Ltd. and (ii)
whether or not the board of Songa Offshore recommends the Offer or withdraws,
amends or fails to provide its recommendation.

4.I confirm that the Acceptance Shares and principal amount of Bonds and
Shareholder Loan that I own beneficially or of record are set forth on Appendix
2 hereto. I also confirm that (i) such Acceptance Shares and any other
Acceptance Shares that I acquire after the date hereof are, and on the
settlement date for the Offer will be, free of any lien, pledge or other
encumbrances and other third party rights of any nature whatsoever, and that
full legal and beneficial ownership of my Acceptance Shares will be transferred
to the Offeror at completion of and pursuant to the Offer, including the right
to all dividends declared or paid after the date of the completion of the Offer,
and (ii) such Bonds and Shareholder Loan and any other Bonds or Shareholder Loan
that I acquire after the date hereof are, and at the time I sell all such Bonds
and Shareholder Loan to the Offeror will be, free of any lien, pledge or other
encumbrances and other third party rights of any nature whatsoever, and that
full legal and beneficial ownership of my Bonds and Shareholder Loan will be
transferred to the Offeror upon the sale thereof to the Offeror.  I accept that
from and after the date hereof until this Undertaking lapses as provided in
Section 10 below, I shall not sell, dispose of, transfer to another account,
charge, pledge or in any other way encumber or grant any option or other right
over or in relation to the Acceptance Shares, Bonds or Shareholder Loan held by
me or otherwise deal with any such instruments or interests therein in favor of
any third party or take any other action related to such instruments in my
capacity as the beneficial or record holder thereof which might impede or
frustrate my obligations hereunder, the making of the Offer or consummation of
the Offer.

5.I have full power and authority to enter into this Undertaking, to perform my
obligations hereunder and to accept the Offer in respect of all of the
Acceptance Shares.

6.I accept that this Undertaking, including its terms and conditions, and my
name (and/or the name of the person or entity through which I own or hold
Acceptance Shares) may be used by the Offeror and its affiliates and made public
in the Offer Document and/or any announcement or other documents prepared in
connection with the Offer, including in filings made by the Offeror or its
affiliates with the U.S. Securities and Exchange Commission and other legal or
regulatory authorities.

7.I undertake to provide promptly to the Offeror all such information as the
Offeror may reasonably request to comply with the rules and requirements of the
Oslo Stock Exchange, the U.S. Securities and Exchange Commission and any other
legal or regulatory requirements and permit all such information relating to
this Undertaking to be shared with the employees, advisers and other
representatives of the Offeror and the Offeror's affiliates, in each case in
connection with the Offer, any related transactions and associated equity and/or
debt financing.

8.I undertake to keep strictly confidential the terms and conditions of the
contemplated Offer and the existence and terms of this Undertaking to the extent
not required to be disclosed pursuant to







--------------------------------------------------------------------------------

 



applicable laws and regulations, provided that if disclosure is required I shall
consult with the Offeror prior to making such disclosure to the extent legally
possible. I recognize that knowledge of the contemplated Offer constitutes
inside information, as defined in section 3-2 of the Norwegian Securities
Trading Act of 29 June 2007 no. 75 relating to Songa Offshore, and/or material
nonpublic information under the U.S. Securities Act of 1933, as amended, and the
U.S. Securities Exchange Act of 1934, as amended, relating to Transocean Ltd.
and the securities of its subsidiaries, and confirm that I am aware of the
duties and responsibilities the possession of such information involves, as well
as the civil and criminal liability associated with the use, distribution and
disclosure of such information.

9.I acknowledge that no offer document has been published with respect to the
Offer as of the date hereof, and I agree to be bound by my obligations hereunder
regardless of the subsequent publication of the Offer Document or any other
document describing the Offeror’s intent to acquire the Songa Shares, provided
that the consideration for, and other key terms and conditions of, the Offer set
out in the Offer Document will in all material respects be as set out in
Appendix 1 and Appendix 3 attached hereto.

10.   My obligations under this Undertaking will lapse with immediate effect if
(i) at the end of the fifth U.S. business day following the execution of this
Undertaking (a) the Effective Condition has not occurred and/or (b) the
Offeror’s intention to make an Offer has not been publicly announced by the
Offeror (in its sole discretion), or (ii) the Offer has lapsed as a result of
the Completion Conditions (as defined in Appendix 1) having not been fulfilled
or waived by the Offeror as of the Long Stop Date (as defined in Appendix 1). My
obligations under this Undertaking may be terminated by me with immediate effect
if (i) a Material Adverse Change (as defined below) has occurred, (ii) if
Transocean Ltd.’s shareholders fail to approve the election of the Perestroika
Designee (as defined below) to the Transocean Ltd. board of directors, or (iii)
the Transaction Agreement is terminated by Songa Offshore pursuant to Clause
9.1(ii)(B) thereof as a result of Transocean Ltd.’s breach (as defined in Clause
9.2 of the Transaction Agreement) that remains uncured of Clause 4.2(i)(a) or
4.2(i)(g) of the Transaction Agreement. For purposes of this Section 10, the
following terms shall have the meanings set forth below:

"Material Adverse Change" shall mean any event, change, fact, condition,
circumstance, development, occurrence or effect which, individually or together
with any other event, change, fact, condition, circumstance, development,
occurrence or effect, has, or would reasonably be expected to have, a material
adverse effect upon (i) the condition (financial or otherwise), business,
assets, liabilities or results of operations of Transocean Ltd. and its
subsidiaries, taken as a whole, or (ii) the ability of Transocean Ltd. and the
Offeror, as the case may be, to consummate the Offer or the other transactions
contemplated by this Undertaking, provided that "Material Adverse Change" shall
not be deemed to include an event, change, fact, condition, circumstance,
development, occurrence or effect (I) unless it results in a decrease in the
Transocean Market Capitalization of greater than 50% as well as a Relative
Percentage Decrease of greater than 50% and (II) to the extent it relates to (A)
the announcement of the Offer and the other transactions contemplated by the
Transaction Agreement; (B) the execution of, compliance with the terms of, or
the taking of any action required by the Transaction Agreement, or the
consummation of the Offer and the other transactions contemplated by the
Transaction Agreement; (C) any change in accounting requirements or principles
or any change of laws of general applicability or the interpretation thereof,
except to the extent disproportionally affecting Transocean Ltd. relative to
peer companies operating in the industry, (D) changes in financial markets,
interest rates, exchange rates, commodity prices or, except to the extent that
such matters have an impact on Transocean Ltd. that to a material extent is
disproportionate to the effect on other peer companies operating in the
industry, other general economic conditions, (E) share price fluctuations or
changes in third-party analyst estimates or projections (provided that the
underlying cause of any such fluctuation or change may be considered in
determining whether or not a Material Adverse Change has occurred or would
reasonably be expected to occur to the extent not included in another exception
herein), (F) acts of war, sabotage or terrorism, or any escalation or worsening
of any such acts of war, sabotage or terrorism







--------------------------------------------------------------------------------

 



threatened or underway, except to the extent disproportionally affecting
Transocean Ltd. relative to peer companies operating in the industry, or (G) any
changes resulting from non-cash impairment charges relating to the write-down or
scrapping of existing oil rigs.

“Relative Percentage Decrease” means the absolute value of (i) the Transocean
Percentage Change minus (ii) any Basket Percentage Change. 

“Transocean Percentage Change” means the percentage change in the Transocean
Market Capitalization calculated based on the average closing price of
Transocean’s shares on the NYSE during any Comparison Period as compared to the
Transocean Market Capitalization calculated based on the five trading days prior
to the date of this Undertaking.

“Transocean Shares” means Transocean Ltd.’s shares, par value CHF 0.10 per
share.

“Transocean Market Capitalization” means, for any period, the arithmetic average
of the closing prices of the Transocean Shares on the NYSE during such period
multiplied by the average number of outstanding Transocean Shares during such
period.

“Basket Market Capitalization” means, for any period, the arithmetic average
market capitalization for all of the Basket Companies as a group during such
period, with the market capitalization calculated for each Basket Company during
such period as the arithmetic average of the closing prices of such company’s
Basket Securities multiplied by the average number of outstanding Basket
Securities for such company during such period.

“Basket Percentage Change” means the percentage change in the Basket Market
Capitalization during any Comparison Period as compared to the Basket Market
Capitalization during the five trading days prior to the date of this
Undertaking.

“Comparison Period” means any 10 consecutive trading days for the Transocean
Shares and the Basket Securities during the term of this Undertaking.

“Basket Companies” include Atwood Oceanics, Inc., Diamond Offshore Drilling,
Inc., Ensco plc, Noble Corporation plc, Ocean Rig UDW Inc., Pacific Drilling
S.A., Rowan Companies Inc., Seadrill Limited and Subsea 7 SA.

“Basket Securities” means the publicly traded common shares or similar
securities of the Basket Companies.

11.   In addition to executing this Undertaking, I shall return to the Offeror
and the receiving agent pursuant to the Offer, promptly following the
commencement of the Offer Period as set forth in the Offer Document, a duly
completed and executed acceptance form in respect of the Offer as attached to
the Offer Document, in relation to all of the Acceptance Shares then in issue
that I own or hold as at that date in accordance with the procedure for
acceptance of the Offer set out in the Offer Document. Failure to deliver such
acceptance form shall, however, in no way affect my obligation to accept the
Offer in respect of all of my Acceptance Shares as provided for herein. I shall
accept the Offer in respect of any further Acceptance Shares I subsequently
acquire in accordance with the procedure for acceptance set out in the Offer
Document not later than one day after the date I become the beneficial or record
holder (whichever comes first) of such further Acceptance Shares, including as a
result of the exercise of Other Songa Securities set out in clause 1 above. I
further waive any right and undertake that I shall not exercise any right to
withdraw my acceptance of the Offer that I may have or that may arise in respect
of any of the Acceptance Shares.  I also waive any right to make a Cash Election
with respect to any Acceptance Shares I tender in the Offer. Notwithstanding the
above, any such delivered acceptance of the Offer will and shall be deemed made
on the terms and conditions set out in this Undertaking which will continue to
apply for such acceptance, and in the case of any discrepancy between this
Undertaking and such acceptance, then this Undertaking shall prevail.

12.   I agree that I will not sell, transfer, encumber or otherwise dispose of
the RIG Shares that I receive as consideration for my Acceptance Shares for a
period of 12 months after the date the Offeror publicly announces the Offer, and
that I will enter into a separate lock-up agreement with







--------------------------------------------------------------------------------

 



Transocean Ltd. or its designee in this respect.  To avoid doubt, such lock-up
shall not apply to any RIG Shares I acquire through conversion of the Notes.

It is further acknowledged and agreed that this Undertaking and the
Pre-acceptance, and the ultimate consummation of the sale of any Songa Shares,
any Bonds or the Shareholder Loan as contemplated hereby is conditional upon
Perestroika being afforded the right to designate one individual that the board
of directors of Transocean Ltd. will propose to Transocean Ltd.’s shareholders
for election to Transocean Ltd.’s board of directors at the extraordinary
general meeting at which the Transocean Ltd. Shareholder Approvals (as defined
in the Transaction Agreement) are sought (including any adjournment or
postponement thereof).  Any such proposal and election shall be conditional upon
the consummation of the Offer and the other transactions contemplated by the
Transaction Agreement.  The individual designated by Perestroika (the
"Perestroika Designee") shall be Mr. Frederik Mohn. 

13.   I agree that, for the duration of this Undertaking, at any meeting of
Songa Offshore’s shareholders, and on any action by written consent, I will (or
will cause the holder of record on any applicable date to) vote or consent, as
applicable, my Acceptance Shares entitled to vote or consent against (i) any
action, proposal, transaction or agreement that would reasonably be expected to
result in the failure of any Completion Condition (as defined in Appendix 1) to
be satisfied, (ii) any merger agreement or merger (other than pursuant to the
Transaction Agreement), consolidation, scheme of arrangement, combination, sale
of assets, reorganization, recapitalization, dissolution, liquidation or winding
up of Songa Offshore, or (iii) other proposal or transaction involving Songa
Offshore or any of its subsidiaries that would in any manner impede, delay,
frustrate, prevent or nullify any transaction contemplated by the Transaction
Agreement, including the consummation of the Offer.

14.   I agree that, if I fail to return to the Offeror and the receiving agent a
duly completed and executed acceptance form in respect of the Offer in
accordance with this Undertaking or breach any of my other obligations
hereunder, damages may not be an adequate remedy. Accordingly, the Offeror shall
be entitled to the remedies of injunction, specific performance and other
similar relief for any threatened or actual breach of the terms of this
Undertaking.  

15.   This Undertaking is governed by, and shall be construed in accordance with
the law of Norway. Any legal dispute arising in relation to this Undertaking
shall be exclusively resolved by arbitration under the Norwegian Arbitration
Act. The language for all documentation and proceedings related to the
arbitration and for the arbitral award shall be English. The dispute, the
arbitration proceedings and the arbitral award shall be confidential. Each party
shall nominate one arbitrator, and the two arbitrators nominated by the parties
shall within 15 days after the appointment of the second arbitrator agree upon a
third arbitrator who shall act as Chair of the Tribunal.  If no agreement is
reached within such 15 day period, the Chief Justice of the Borgarting Court of
Appeals shall nominate and appoint a third arbitrator to act as Chair of the
Tribunal.

[Signature page follows.]







--------------------------------------------------------------------------------

 



 

 

 

 

 

Place: ___Bergen_______

Date: __13/8-17_________

Signature*:_/s/ Frederik W. Mohn___

Name in block letters: FREDERIK W. MOHN, Chairman and Sole Director of
Perestroika AS                  

 

* If signed pursuant to an authorisation, the appropriate evidence of authority
must be attached.

 

 

Accepted on behalf of Transocean Ltd.:

 

 

 

 

 

Place: __Switzerland____

Date: __August 13, 2017_

Signature*:_/s/ Stephen L. Hayes_____

Name in block letters: STEPHEN L. HAYES, Senior Vice President of Tax and Asset
Management

 

 







--------------------------------------------------------------------------------

 



Appendix 1                        Key terms and conditions of the Offer

 

 

 

Offeror

Transocean Ltd., its wholly owned subsidiary Transocean Inc. (a Cayman Islands
exempted company) or a wholly owned direct or indirect subsidiary of Transocean
Ltd. (such company or companies, the “Offeror”). Settlement of any Offer made by
any subsidiary of

Transocean Inc. will be guaranteed by Transocean Ltd.

Songa Offshore

Songa Offshore SE, business registration number SE9 (“Songa Offshore”).

Offer Consideration

The Offeror shall offer (the “Offer”) to exchange each share of Songa Offshore
(the “Songa Shares”) for a consideration consisting of a combination of (i)
newly issued registered shares of Transocean Ltd. at par value CHF 0.10 each
(the “Consideration Shares”), (ii) senior unsecured exchangeable bonds
convertible into shares in Transocean Ltd. (the “Notes”), and (iii) at the
election of the holder of such Songa Share, cash as provided below (the value of
any cash and the value of the aggregate number of Consideration Shares and Notes
to be delivered per Songa Share, the “Offer Price”).  The Offer shall in all
material respects be on the terms and subject to the closing conditions set out
in this Appendix 1, provided that one or more of such closing conditions may be
waived by the Offeror as set out in this Appendix 1. The Offer Price shall be
equal to NOK 47.50 per Songa Share and settled in Consideration Shares and
Notes. The value of each Consideration Share will be determined based on the
closing price of the RIG Shares on New York Stock Exchange (the "NYSE") at 10:00
pm CET (4:00 pm EST) and the NOK/USD closing price at 4:00 pm CET as determined
by Norges Bank, each on the trading day immediately preceding the announcement
of the Offer (such price the “RIG Closing Price”), and the value of each Note
delivered in the Offer will be the nominal amount of such Consideration
CB.  Each Songa Offshore shareholder may elect to sell Songa Shares in the Offer
for cash consideration per Songa Share equal to the Offer Price for a total
amount per Songa Shareholder of up to NOK 125,000 (the “Cash Election”) (to
avoid doubt, this shall mean that any Songa Shareholder holding Songa Shares
valued at less than NOK 125,000 based on the Offer Price may choose to receive
100% settlement in cash).  The number of Consideration Shares and the number of
Notes issued to each Songa Offshore shareholder who accepts the Offer will be
rounded down to the nearest whole number of Consideration Shares or Notes, as
applicable.  Notwithstanding the foregoing, the aggregate Offer Price paid to
each Songa Offshore shareholder participating in the Offer shall be comprised,
as near as possible, of 50% Consideration Shares and 50% Notes, with any
exercise by such shareholder of the Cash Election being deducted first from the
aggregate number of Notes issued to such shareholder and second to the aggregate
number of Consideration Shares issued to such shareholder.

 







--------------------------------------------------------------------------------

 



 

 

 

Higher Consideration

The Offeror and any entity wholly owned directly or indirectly by Transocean
Ltd. shall not directly or indirectly acquire or enter into any agreement to
acquire Songa Shares (in the open market or in privately negotiated transactions
or otherwise) following announcement of the contemplated Offer until (i) the
lapsing or withdrawal of the Offer or (ii) the completion of the Offer as
contemplated by the Offer Document or, if relevant, expiry of a subsequent
mandatory offer, at a consideration higher than the Offer Price, without
increasing the Offer Price so as to be at least equal to such higher
consideration. Notwithstanding the foregoing, the Offer Price shall not be
increased pursuant to this section as a result of (i) the payment of cash
consideration (including the effect of any change in currency exchange rates) in
any subsequent mandatory offer in accordance with the minimum offer price
requirements as decided by Oslo Børs, (ii) share price fluctuations during or
after the Offer Period, or (iii) the application of calculation principles by
the Oslo Børs or any other governmental or regulatory authority to any
subsequent mandatory offer that differs from the calculation principles
specified in “Offer Consideration” above.

Blocking of tendered Songa Shares

By delivering a duly executed acceptance form, shareholders give the receiving
agent (the “Receiving Agent”) an authorisation to block the Songa Shares to
which the acceptance form relates, in favour of the Receiving Agent. The
Receiving Agent is at the same time authorised to transfer such Songa Shares to
the Offeror against settlement of the cash pursuant to the Cash Election and/or
Consideration Shares and Notes at completion of the Offer. In the event the
Offer is cancelled, the blocking will be terminated. It is not possible for the
shareholder to dispose over the Songa Shares when they are blocked. The
shareholder is free to dispose over any other securities registered in the same
VPS-account as the blocked Songa Shares.

 







--------------------------------------------------------------------------------

 



 

 

 

Agreement”) has been terminated in accordance with Clause 9, (A) the Offeror
shall (and Transocean Ltd. shall cause the Offeror to) extend the Offer for any
period required by applicable U.S. federal securities laws and the rules and
regulations of the SEC and its staff with respect thereto, NYSE, the Oslo Børs,
applicable Norwegian law or applicable laws and regulations of Cyprus, in each
case, applicable to the Offer (but in no event shall the Offeror be required to
extend the Offer past the Long Stop Date (as extended)) and (B) if at any
scheduled date of expiration of the Offer, the closing conditions set forth
under the item “Completion Conditions” below shall not have been satisfied or
earlier waived, the Offeror may elect to, and if reasonably requested by Songa
Offshore, shall (and Transocean Ltd. shall cause the Offeror to), extend the
Offer to a date that is not more than ten (10) U.S. business days after such
previously scheduled date of expiration; provided, however, that if, as of any
date of expiration, the closing conditions set forth under nos. 1 or 2 under the
item “Completion Conditions” below shall not have been satisfied, if the Offeror
elects to, or if Songa Offshore reasonably requests the Offeror to, extend the
Offer pursuant to sub-clause (B) of this sentence, the Offeror shall, subject to
applicable legal restrictions and applicable law, extend the Offer to a date
that is not more than twenty (20) U.S. business days after the then-scheduled
date of expiration (but which may in no event be later than the Long Stop Date
(as extended)).

 

Offer Period

The Offer Period shall be minimum 20 U.S. business days and, including any
extensions, up to a maximum of 10 weeks, from the date the Offer Document has
been approved by the Oslo Børs and is dispatched to Songa Offshore’s
shareholders.

 

Unless the to Transaction Agreement (the “Agreement”) has been terminated in
accordance with Clause 9, (A) the Offeror shall (and Transocean Ltd. shall cause
the Offeror to) extend the Offer for any period required by applicable U.S.
federal securities laws and the rules and regulations of the SEC and its staff
with respect thereto, NYSE, the Oslo Børs, applicable Norwegian law or
applicable laws and regulations of Cyprus, in each case, applicable to the Offer
(but in no event shall the Offeror be required to extend the Offer past the Long
Stop Date (as extended)) and (B) if at any scheduled date of expiration of the
Offer, the closing conditions set forth under the item “Completion Conditions”
below shall not have been satisfied or earlier waived, the Offeror may elect to,
and if reasonably requested by Songa Offshore, shall (and Transocean Ltd. shall
cause the Offeror to), extend the Offer to a date that is not more than ten (10)
U.S. business days after such previously scheduled date of expiration; provided,
however, that if, as of any date of expiration, the closing conditions set forth
under nos. 1 or 2 under the item “Completion Conditions” below shall not have
been satisfied, if the Offeror elects to, or if Songa Offshore reasonably
requests the Offeror to, extend the Offer pursuant to sub-clause (B) of this
sentence, the Offeror shall, subject to applicable legal restrictions and
applicable law, extend the Offer to a date that is not more than twenty (20)
U.S. business days after the then-scheduled date of expiration (but which may in
no event be later than the Long Stop Date (as extended)).

Completion Conditions

The completion of the Offer shall be subject to the satisfaction of the
conditions set out below (the “Completion Conditions”), each one of which may be
waived by the Offeror fully or partly (at the Offeror’s sole discretion),
provided, however that (1) can only be waived to the extent the Offeror has
received acceptances for more than 63% of the total share capital of  Songa
Offshore on a fully diluted basis and (2), (6), (7), (8) or (11) can only be
waived with the prior written consent of Songa Offshore; provided, further that,
(12) shall only be a condition to the completion of the Offer on or prior to
September 17, 2017 (subject to Songa Offshore’s compliance with its obligations
under the Agreement relating to such due diligence (including Clause 1.4)):

1.On or prior to the expiration of the Offer Period, shareholders shall in the
aggregate have accepted the Offer subject to the terms and conditions of the
Offer Document for a number of shares representing more than 90% of the total
share capital of  Songa Offshore, on a fully diluted basis (i.e. calculated
based on the assumption that any and all outstanding warrants, convertible bonds
and other Songa Offshore securities convertible into or otherwise giving rights
to new shares in Songa have been exercised in full regardless of the conditions
for such exercise), and the same amount of votes which can be exercised in the
general meeting of Songa Offshore, and such acceptances shall remain valid and
binding.

 







--------------------------------------------------------------------------------

 



 

 

No court or other governmental or regulatory authority of competent jurisdiction
shall have taken any form of legal action (whether temporary, preliminary, or
permanent) that restrains or prohibits the completion of the Offer or shall in
connection with the Offer have imposed conditions upon the Offeror, Songa
Offshore or any of their respective subsidiaries, that the Offeror in its sole
discretion determines to be unduly burdensome.

In the period from the announcement of the contemplated Offer until the
settlement of the Offer there shall have been no changes or decisions to make
changes to the share capital of Songa Offshore or its subsidiaries other than
issuances of shares as  required by the exercise of warrants or options or the
conversion of convertible bonds and/or exercise of any other Songa Offshore
securities, which are made in accordance with the terms of such agreements
(which have been provided to the Offeror prior to the entering into of the
Agreement or the terms of which are otherwise publicly available) underlying
such warrants, options, convertible bonds and/or other Songa Securities and no
issue or decision to issue any rights which entitle the holder to any form of
equity interest in Songa Offshore or its subsidiaries, and Songa Offshore shall
not have declared or made any dividends or other forms of distributions, in each
case from the date of announcement of the contemplated Offer.

Prior to completion of the offer, there shall have been no Material Adverse
Change.

(a) Transocean Ltd.’s general meeting of shareholders shall have approved the
(i) issuance of the Consideration Shares, (ii) the creation of authorized share
capital for the board of directors of Transocean Ltd. to be authorized to issue
registered shares of Transocean Ltd., par value CHF 0.10 each, in connection
with a mandatory offer or compulsory acquisition (if any) following the
completion of the Offer, in each case with the necessary majority under Swiss
law and the Transocean Ltd.’s Articles of Association, and (b) the Consideration
Shares shall have been registered with the competent Commercial Register.

 

 

 

2.Any governmental, regulatory or other official approval and/or clearance,
under any applicable laws or regulations, which are necessary for the completion
of the Offer and the transactions contemplated hereunder, shall have been duly
obtained without any conditions, unless clearly insignificant in the context of
(i) Offeror’s existing business operations in Norway or (ii) the expected
benefits to Transocean Ltd. of the Combination. 

3.No court or other governmental or regulatory authority of competent
jurisdiction shall have taken any form of legal action (whether temporary,
preliminary, or permanent) that restrains or prohibits the completion of the
Offer or shall in connection with the Offer have imposed conditions upon the
Offeror, Songa Offshore or any of their respective subsidiaries, that the
Offeror in its sole discretion determines to be unduly burdensome.

4.In the period from the announcement of the contemplated Offer until the
settlement of the Offer there shall have been no changes or decisions to make
changes to the share capital of Songa Offshore or its subsidiaries other than
issuances of shares as  required by the exercise of warrants or options or the
conversion of convertible bonds and/or exercise of any other Songa Offshore
securities, which are made in accordance with the terms of such agreements
(which have been provided to the Offeror prior to the entering into of the
Agreement or the terms of which are otherwise publicly available) underlying
such warrants, options, convertible bonds and/or other Songa Securities and no
issue or decision to issue any rights which entitle the holder to any form of
equity interest in Songa Offshore or its subsidiaries, and Songa Offshore shall
not have declared or made any dividends or other forms of distributions, in each
case from the date of announcement of the contemplated Offer.

5.Prior to completion of the offer, there shall have been no Material Adverse
Change.

6.(a) Transocean Ltd.’s general meeting of shareholders shall have approved the
(i) issuance of the Consideration Shares, (ii) the creation of authorized share
capital for the board of directors of Transocean Ltd. to be authorized to issue
registered shares of Transocean Ltd., par value CHF 0.10 each, in connection
with a mandatory offer or compulsory acquisition (if any) following the
completion of the Offer, in each case with the necessary majority under Swiss
law and the Transocean Ltd.’s Articles of Association, and (b) the Consideration
Shares shall have been registered with the competent Commercial Register.

 

 







--------------------------------------------------------------------------------

 



 

 

One or more registration statements on Form S-4 with respect to each of the
Consideration Shares and the Consideration CBs shall have been declared
effective by the SEC, or a Form CB has been filed by Transocean Ltd. with
respect to the Offer.

Nothing shall have come to the attention of the Offeror that has reasonably
caused it to conclude that the information about Songa Offshore or its
subsidiaries provided to the Offeror, whether provided by Songa Offshore or any
of its representatives, or contained in any publicly filed financial statement
or stock exchange notice by Songa Offshore, is, when viewed in context and
together with all such information and reporting, inaccurate, misleading or
incomplete (a) in any material respect or (b) in the case of information
regarding the capitalization of Songa Offshore, other than for immaterial
inaccuracies or omissions.

Songa Offshore shall have complied in all material respects with its obligations
(including Clause 4) under the Agreement and no material breach by Songa
Offshore of its representations and warranties (including the representations
and warranties in Clauses 13 and 14) under the Agreement shall have occurred.

The Perestroika Designee shall have been elected to Transocean Ltd.’s board of
directors at the Transocean Ltd. Meeting.

On or prior to September 17, 2017, the Offeror shall have concluded (subject to
Songa Offshore’s compliance with its obligations under the Agreement relating to
such due diligence (including Clause 1.4)) a confirmatory legal, financial,
commercial and technical due diligence of Songa Offshore without any findings
that in the Offeror’s sole discretion are material to the business or the value
of Songa Offshore, provided, however that such due diligence shall not cover any
of the items that were part of the Phase 1 Due Diligence (as defined in the
Agreement).

 

 

7.The New York Stock Exchange shall have approved the Consideration Shares and
the shares issuable upon conversion of the Consideration CBs for listing on such
exchange, subject to official notice of issuance.

8.One or more registration statements on Form S-4 with respect to each of the
Consideration Shares and the Consideration CBs shall have been declared
effective by the SEC, or a Form CB has been filed by Transocean Ltd. with
respect to the Offer.

9.Nothing shall have come to the attention of the Offeror that has reasonably
caused it to conclude that the information about Songa Offshore or its
subsidiaries provided to the Offeror, whether provided by Songa Offshore or any
of its representatives, or contained in any publicly filed financial statement
or stock exchange notice by Songa Offshore, is, when viewed in context and
together with all such information and reporting, inaccurate, misleading or
incomplete (a) in any material respect or (b) in the case of information
regarding the capitalization of Songa Offshore, other than for immaterial
inaccuracies or omissions.

10.Songa Offshore shall have complied in all material respects with its
obligations (including Clause 4) under the Agreement and no material breach by
Songa Offshore of its representations and warranties (including the
representations and warranties in Clauses 13 and 14) under the Agreement shall
have occurred.

11.The Perestroika Designee shall have been elected to Transocean Ltd.’s board
of directors at the Transocean Ltd. Meeting.

12.On or prior to September 17, 2017, the Offeror shall have concluded (subject
to Songa Offshore’s compliance with its obligations under the Agreement relating
to such due diligence (including Clause 1.4)) a confirmatory legal, financial,
commercial and technical due diligence of Songa Offshore without any findings
that in the Offeror’s sole discretion are material to the business or the value
of Songa Offshore, provided, however that such due diligence shall not cover any
of the items that were part of the Phase 1 Due Diligence (as defined in the
Agreement).



--------------------------------------------------------------------------------

 



Settlement

Settlement of the Offer shall take place, subject to the satisfaction of the
condition set forth in no. 6(b) under the item "Completion Conditions" above, as
soon as reasonably possible after the Completion Conditions have been met or
waived by the Offeror and at the latest 15 U.S. business days after the date of
the announcement that all Completion Conditions have been met or waived (such
announcement not to be unreasonably withheld).  If the Offer Period is extended,
the settlement date may be postponed correspondingly.

Upon registration of the Consideration Shares in the Commercial Register of the
Canton of Zug, Switzerland, the Offeror will register the Receiving Agent, on
behalf of the shareholders tendering the Songa Shares, in its uncertificated
share register. The Offeror will then instruct, or cause to be instructed,
Computershare, its transfer agent and registrar, (i) to record the Receiving
Agent, on behalf of the shareholders tendering the Songa Shares, in the
Offeror's Share Register, (ii) to register, as of the effective date of
settlement, in book entry form a position representing the aggregate number of
Consideration Shares and (iii) to take such further steps and actions as are
necessary to deliver, or cause to be delivered, such number of Consideration
Shares to each tendering holder of Songa Shares as corresponds to the exchange
ratio applicable in the Offer.

Long Stop Date

If the Offer has not become unconditional by 16.30 CET on January 31, 2018 (the
“Long Stop Date”) the Offer shall lapse and any tendered shares shall be
released by the Offeror; provided, however, that the Long Stop Date may be
extended at the election of Transocean Ltd. one time for no more than a total of
25 U.S. business days to the extent deemed necessary, at Transocean’s Ltd.’s
sole discretion, for the purpose of soliciting additional proxies from
shareholders for the election at the Transocean Ltd. Meeting of the Perestroika
Designee and, with respect to any extension by Transocean), Transocean prior to
such extension publicly confirming the fulfilment of all other conditions for
completion of the Offer (other than under nos. 3, 4, and 9 under “Completion
Conditions” in this Appendix 1); but clarifying that, with respect to no. 10
under “Completion Conditions” in this Appendix 1, if a willful breach by Songa
Offshore of any agreement or covenant in the Agreement occurs solely on or after
the Long Stop Date, then such condition no.10 under “Completion Conditions”
shall not be satisfied and, in such event, Offeror reserves all of its rights
with respect thereto (including completion of the Offer) to determine the
satisfaction or waiver of such condition.

 







--------------------------------------------------------------------------------

 



 

 

 

 

 

Acceptance Binding

The acceptance of the Offer is binding once the Receiving Agent has received the
acceptance form, except as otherwise required by applicable law.  Prior to the
expiry of the Offer, Songa shareholders may withdraw any shares tendered in the
Offer.

 

Shareholders that accept the Offer will remain the beneficial owners of their
Songa Shares and retain voting rights related thereto until settlement has taken
place.

 

 

 

 







--------------------------------------------------------------------------------

 



Appendix 2                        Information about the Shareholder

 

 

 

 

Name of shareholder:

PERESTROIKA AS

 

Number of shares held in Songa Offshore as of the date hereof:

 

59,557,340

Number of warrants held in Songa Offshore as of the date hereof:

 

0

Amount of convertible bonds SONG07 (NO0010760036) held in Songa Offshore as of
the date hereof:

Number of shares in Songa Offshore resulting from conversion of convertible
bonds

 

USD 55,664,166

 

27,556,518

 

Type and number of Other Songa Securities except as set out above held as of the
date hereof:

 

 

Amount of Bonds held split into SONG04 (NO0010628753) and SONG05 (NO0010649403)
as of the date hereof:

 

NOK 330,000,000 (04)

                            0 (05) 

 

Amount of Shareholder Loan as of the date hereof:

 

USD 50,000,000

Shareholder’s VPS account no.:

 

[Intentionally omitted]

Address of shareholder:

 

[Intentionally omitted]

Telephone:

[Intentionally omitted]

E-mail:

 

[Intentionally omitted]

 







--------------------------------------------------------------------------------

 



Appendix 3                        Term Sheet for Convertible Bonds

 

 

Term Sheet

 

Picture 1 [ex-10d1g001.jpg]

 

Up to USD [**] 0.5 % Senior Unsecured Exchangeable Bonds 2017/2022

(the “Bonds” or the “Bond Issue”)1 

 

ISIN [**]

CUSIP [**]

 

 

Issuer:

Transocean Inc., incorporated under the laws of the Cayman Islands with business
registration number 89645.

Parent:

Transocean Ltd., incorporated under the laws of Switzerland with enterprise
identification number (UID) CHE-114.461.224, being the direct 100 % owner of the
Issuer.

Guarantor:

The Parent.

Obligors:

Each of the Issuer and the Guarantor.

Currency:

USD.

Maximum Issue Amount:

USD [**].

Tap Issues: 

The Bonds may be issued on different issue dates up to the Maximum Issue Amount.
All Bonds shall be fungible for tax and securities law purposes, provided that
any Bonds issued as consideration in any mandatory offer or compulsory
acquisition following the exchange offer for the shares of Songa Offshore SE
need not be fungible with the other Bonds for such purposes if it is not
reasonably practicable to cause them to be fungible.

Initial Issue Date:

Expected to be [**].

Maturity Date:

Five (5) years after the Initial Issue Date.

Amortisation:

Any outstanding Bonds not converted to shares in the Parent or redeemed as
provided for in this term sheet shall be repaid in one payment on the Maturity
Date.

Interest Rate:

0.50% per annum, payable semi-annually in arrears.  Interest on the Bonds will
start to accrue on the Initial Issue Date and shall be payable on the Interest
Payment Dates. Day-count fraction for coupon is “30/360”, business day
convention is “unadjusted following” and business day as determined in New York.

 

--------------------------------------------------------------------------------

1    Items denoted “[**]” are to be completed at a later date in connection with
the issuance of the Bonds.







--------------------------------------------------------------------------------

 



 

 

 

Interest Payment Date:

Semi-annual dates beginning six (6) months after the Initial Issue Date, with
the last Interest Payment Date being the Maturity Date.

Default Interest:

Interest Rate plus 3 percentage points per annum.

 

Price:

100% of the Principal Amount.

 

Principal Amount - Denominations:

Each Bond will have a Principal Amount of no more than USD 1,000.

Purpose of Bond Issue:

The Bonds will serve as:

(i)part settlement of the NOK 1,400,000,000 Senior Unsecured Callable Bond
issued by Songa Offshore SE under ISIN NO0010628753 (SONG04);

(ii)part settlement of the NOK 750,000,000 Senior Unsecured Callable Bond issued
by Songa Offshore SE under ISIN NO0010649403 (SONG05);

(iii)settlement of the USD 50,000,000 loan provided by Perestroika AS to Songa
Offshore SE; and

(iv)part consideration for the Issuer's acquisition of the shares in Songa
Offshore SE.

Status of the Bonds:

The Bonds will constitute senior unsecured debt obligations of the Issuer. As
such, the Bonds will rank at least pari passu with each other and with all other
unsecured obligations of the Issuer (save for such claims which are preferred by
bankruptcy, insolvency, liquidation or other similar laws of general
application). The Bonds will rank ahead of subordinated capital. The Guarantee
will be an equivalently senior obligation of the Parent.

Listing:

The Issuer shall, within 60 days of the Initial Issue Date, cause the Bonds to
be listed on either (i) the New York Stock Exchange or (ii) NASDAQ in New York
(either such exchange, an “Exchange”). After listing, the Issuer shall ensure
that the Bonds remain listed thereon until the Bonds have been redeemed or
exchanged in full.

Guarantee:

All present and future obligations of the Issuer under the Finance Documents
shall be guaranteed in full by the Guarantor. The Guarantee (which will be
included in the Indenture) will be full and unconditional.

Finance Documents:

An indenture (the “Indenture”) and a corresponding global note.

Exchange Right:

Unless previously exchanged, redeemed, purchased or cancelled, the Bonds,
including any accrued interest, may be exchanged at the holder's option into
ordinary, unencumbered freely tradeable (by non-affiliates of the Parent) and
fully paid up shares in the capital of the Parent (the “Shares”) at the Exchange
Price. For the avoidance of doubt, no cash settlement option will be available
to the Issuer or the Parent.

Each Bondholder shall be entitled to exchange any or all of their Bonds for
Shares at the Exchange Price at any time from the Initial Issue Date and up to
Maturity Date (subject to the exercise period ending on the last business day
prior to the Maturity Date) by sending a written notice to the Issuer. If an
exercise of the Exchange Right gives rise to fractional Shares, the number of
Shares resulting from the exchange shall be rounded down to the nearest whole
share (fractional Shares will not be issued and cash will be paid in lieu of
fractional Shares). The date of exchange will be no later than the third (3rd
business day after the date on which the Paying Agent has received the notice
from a Bondholder notifying the Paying Agent that it is exercising its Exchange
Right.







--------------------------------------------------------------------------------

 



 

 

 

Reference Price:

USD [**] per Share.

Initial Exchange Price:

USD [**] per Share2 (as adjusted for any events between signing and closing
that, had the Bonds then been outstanding, would have led to an adjustment per
the dividend and anti-dilution protection described below).

Dividend and Anti-dilution Protection:

Dividend and anti-dilution protection through adjustment of the Exchange Price
as per standard terms for physically-settled convertible bonds in the U.S.
convertible bond market, adjusted to the extent appropriate and the fact that
the Parent (which is the issuer of the Shares) is incorporated in Switzerland
and has its Shares registered with the U.S. Securities and Exchange Commission
(the “SEC”) and listed on The New York Stock Exchange. 

Call Option:

Only as per “Early redemption at option due to a tax event” below.

Registration Rights:

Affiliated holders shall be entitled to customary demand, shelf and piggyback
registration rights with respect to the Bonds, the Shares issuable upon the
conversion of the Bonds, and other Shares received in the acquisition, including
customary indemnification and contribution rights and provision for underwritten
offerings.

Fundamental Change Events:

If a Change of Control Event has occurred, each Bondholder shall have the option
to (at each Bondholder’s discretion):

 

(i)subject to a 60 business day option period calculated from the date the
Bondholders received notice from the Issuer of the Change of Control Event,
require early redemption of its Bonds at 101% of the Principal Amount plus
accrued interest to, but not including, the date of redemption; or

(ii)exchange the Bonds into Shares at an exchange price (COCEP) calculated as
follows:

COCEP = OEP / (1 + (EP x (c/t))) where:

 

COCEP = Change of Control Exchange Price;

OEP = Exchange Price (as adjusted pursuant to the Indenture);

EP = Exchange Premium equal to 22.50%;

c = the number of days from and including the date of the Change of Control
Event to but excluding the Maturity Date; and

t = the number of days from and including the Initial Issue Date to but
excluding the Maturity Date.

 

If a Listing Failure Event (together with a Change of Control Event (the
“Fundamental Change Events”) has occurred, each Bondholder shall have the option
to (at each Bondholder’s discretion):

 

--------------------------------------------------------------------------------

2    To be equal to the Reference Price multiplied with 1.225.







--------------------------------------------------------------------------------

 



 

 

subject to a 60 business day option period calculated from the date the
Bondholders received notice from the Issuer, require early redemption of its
Bonds at 100% of the Principal Amount plus accrued interest; or

exchange the Bonds into Shares at an exchange price (LFEP) calculated as
follows:

where:

 

= Listing Failure Exchange Price;

= Exchange Price (as adjusted pursuant to the Indenture);

= Exchange Premium equal to 22.50%;

= the number of days from and including the date of the Listing Failure Event to
but excluding the Maturity Date; and

= the number of days from and including the Initial Issue Date to but excluding
the Maturity Date.

 

 

 

U.S. Exchange Act”) and any other applicable securities laws or regulations in
connection with an exchange.

 

 

 

 

(i)subject to a 60 business day option period calculated from the date the
Bondholders received notice from the Issuer, require early redemption of its
Bonds at 100% of the Principal Amount plus accrued interest; or

(ii)exchange the Bonds into Shares at an exchange price (LFEP) calculated as
follows:

LFEP = OEP / (1 + (EP x (c/t))) where:

 

LFEP = Listing Failure Exchange Price;

OEP = Exchange Price (as adjusted pursuant to the Indenture);

EP = Exchange Premium equal to 22.50%;

c = the number of days from and including the date of the Listing Failure Event
to but excluding the Maturity Date; and

t = the number of days from and including the Initial Issue Date to but
excluding the Maturity Date.

 

In the event of an early redemption pursuant to the above, settlement shall be
five (5) banking days after the Paying Agent has received such request.

 

The Issuer will be required to comply with the requirements of Rule 14e-1 under
the Securities Exchange Act of 1934 (the “U.S. Exchange Act”) and any other
applicable securities laws or regulations in connection with an exchange.

 

Change of Control Event:

The occurrence of an event or series of events constituting a “Change of Control
Repurchase Event” as defined in that certain indenture by and among Transocean
Inc., the guarantors party thereto and Wells Fargo Bank, National Association,
dated July 21, 2016 (the “Existing Unsecured Indenture”) as adapted to apply to
either of the Issuer or the Parent.

Listing Failure Event:

In the case of the Shares, that the Shares cease to be admitted to listing on
The New York Stock Exchange or on another principal U.S. national securities
exchange.

 

Information Undertakings:

 

The provision of applicable information and notices (including with respect to
put option events) to the Bond Trustee and Bondholders as set forth in the
Existing Unsecured Indenture and timely provision of reports under the US
Exchange Act..

 

General Undertakings:

The following general undertakings as set forth in the Existing Unsecured
Indenture:

 

Payment of Securities (Section 4.04),

Statement by Officer as to Compliance; Statement by Officer as to Default
(Section 4.08),

Further Instruments and Acts (Section 4.09),

Consolidation, Mergers and Sale of Assets (Section 5.01); provided that the
successor (if any) is organized under the laws of (i) the Cayman Islands,
Bermuda, the British Virgin Islands, the United States or any State thereof
(including the District of Columbia), England, Wales, Scotland, Ireland,
Netherlands, Luxembourg or Cyprus, or (ii) any other jurisdiction that would not
have a materially adverse change to the rights of the Bondholders.

 

in each case, adjusted where appropriate to address exchangeable notes structure
(including application to the Parent and its Guarantee).

 

 







--------------------------------------------------------------------------------

 



 

 

non-payment of interest (Section 6.01(1)) or principal (Section 6.01(2)),

failure to make offers in connection with Put Option Events (Section 6.01(3)),

breach of other obligations (Section 6.01(4),

failure of the Guarantee to be in full force and effect (6.01(5), and

bankruptcy proceedings (Sections 6.01(6) and 6.01(7),

 

 

 

 

The Issuer fails to comply with its obligations to exchange the Bonds in
accordance with the Indenture upon exercise of a Bondholder’s exchange right.

 

The Issuer ceases to be 100% owned (directly or indirectly) by the Parent.

 

The Bonds have not been admitted for listing on an Exchange within 60 days
following the Initial Issue Date or, in the case of a successful admission to
listing of the Bonds, that a period of 60 days has elapsed since the Bonds
ceased to be listed on an Exchange.

 

Event of Defaults:

The following Event of Default provisions (applicable to the Obligors) as set
forth in the Existing Unsecured Indenture:

non-payment of interest (Section 6.01(1)) or principal (Section 6.01(2)),

failure to make offers in connection with Put Option Events (Section 6.01(3)),

breach of other obligations (Section 6.01(4),

failure of the Guarantee to be in full force and effect (6.01(5), and

bankruptcy proceedings (Sections 6.01(6) and 6.01(7),

 

in each case, adjusted where appropriate to address exchangeable notes
structure.

The following specific Events of Default will also apply:

Failure to Exchange:

1.The Issuer fails to comply with its obligations to exchange the Bonds in
accordance with the Indenture upon exercise of a Bondholder’s exchange right.

Ownership of the Issuer:

2.The Issuer ceases to be 100% owned (directly or indirectly) by the Parent.

Bond Delisting Event:

3.The Bonds have not been admitted for listing on an Exchange within 60 days
following the Initial Issue Date or, in the case of a successful admission to
listing of the Bonds, that a period of 60 days has elapsed since the Bonds
ceased to be listed on an Exchange.

Tax Gross-up:

Subject to standard exceptions included in Sections 12.01(1) and 12.01(4) or any
combination thereof of the Existing Unsecured Indenture and as set forth below
under “Early put option due to tax event”, if any Obligor is required by law to
withhold any tax from any payment in respect of the Bonds under the Finance
Documents the amount of the payment due will be grossed-up to such net amount
which is (after making the required withholding) equal to the payment which
would have been received if no withholding had been required.

Any public fees levied on the trade of Bonds in the secondary market shall be
paid by the Bondholders, unless otherwise provided by law or regulation, and the
Issuer shall not be responsible for reimbursing any such fees.

Early Put Option due to a Tax Event:

If the Issuer is required by law to withhold any tax from any payment in respect
of the Bonds under the Finance Documents as a result of a change in applicable
law implemented after the date of the Bond terms, the Issuer will have the right
to offer to redeem all of the Bonds at a price equal to 100 % of the Nominal
Amount (the “Tax Event Put Offer”). The Issuer shall give written notice of such
offer to the Bond Trustee and the Bondholders at least 20 business days prior to
the relevant repayment date, provided that no such notice shall be given earlier
than 60 days prior to the earliest date on which the Issuer would be obliged to
withhold such tax were a payment in respect of the Bonds then due. If the Issuer
determines to make such Tax Event Put Offer, all Bonds remaining outstanding
after the relevant repayment date shall no longer be subject to the tax gross-up
provision set forth under “Tax Gross-up” set forth above.

 







--------------------------------------------------------------------------------

 



 

 

 

 

Indenture:

The Indenture will regulate the rights and obligations with respect to the
Bonds. In the event of any discrepancy between this term sheet and the
Indenture, the provisions of the Indenture shall prevail.

The Indenture shall include provisions on the Bond Trustee’s right to represent
the Bondholders, including a customary “no action” clause, meaning that no
individual Bondholder may take any legal action against the Issuer individually
other than as permitted under the Indenture (as further described in the
Indenture). The Indenture will further contain provisions regulating the duties
of the Bond Trustee, procedures for obtaining Bondholders’ consents and
applicable requirements for Bondholders’ consent, whereas a sufficient majority
of Bondholders may materially amend the provision of the Indenture or discharge
the Bonds in part or in full without the consent of all Bondholders, other than
in respect of specified customary terms requiring consent of each affected
Bondholder (including those specified in the Existing Unsecured Indenture and
the rights described under “Fundamental Change Events”), as well as other
provisions customary for a bond offering as described herein.  Concurrently with
any Tax Event Put Offer, Bondholders shall have the right to exchange their
Bonds at a decreased exchange price calculated using the formula for reducing
the exchange price in connection with a Change of Control Event.

Bond Trustee:

Wells Fargo Bank, National Association.

Paying Agent:

Wells Fargo Bank, National Association.

Securities Depository:

The Bonds will be registered in Cede & Co., as authorized representative of The
Depository Trust Company.

Repurchase of Bonds:

The Issuer may purchase and hold Bonds and such Bonds may be retained, sold
(provided they are fully fungible with other Bonds) or cancelled at the Issuer's
sole discretion (but Bonds so held will not be considered outstanding for
purposes of any Bondholder action).

Subscription Restrictions: 

The Bonds may be issued in a transaction exempt from registration under the U.S.
Securities Act, and any state securities law.  If this is the case, the Bonds
may not be offered or sold within the United States to, or for the account or
benefit of, any U.S. Person (as such terms are defined in regulations), except
pursuant to an exemption from the registration requirements of the U.S.
Securities Act and appropriate exemptions under the laws of any other
jurisdiction.  The applicable exemption for any Bonds offered and sold as part
consideration for the Issuer's acquisition of the shares in Songa Offshore SE or
in settlement (or partial settlement) of Songa Offshore SE’s outstanding bonds
and shareholder loan, and any related transfer restrictions, remain to be
determined.  Notwithstanding the foregoing, to the extent listed on an exchange
as set forth herein, the Bonds will be registered with the SEC.

Further details will be included in the voluntary offer document and/or bond
tender form.

 







--------------------------------------------------------------------------------

 



 

 

 

Bondholders may be subject to purchase or transfer restrictions with regard to
the Bonds, as applicable from time to time under local laws to which a
Bondholder may be subject (due e.g. to its nationality, its residency, its
registered address, its place(s) for doing business). Each Bondholder must
ensure compliance with local laws and regulations applicable at own cost and
expense.

Notwithstanding the above, a Bondholder which has purchased the Bonds in
contradiction to mandatory restrictions applicable may nevertheless utilize its
voting rights under the Bond terms provided that the Issuer shall not incur any
additional liability by complying with its obligations to such Bondholder.

Bondholders that are affiliates of the Issuer or Parent may be subject to
transfer restrictions mandatorily applicable under the U.S. Securities Act.

 

Transfer Restrictions:

The Bonds are freely transferable and may be pledged, subject to the following:

 

(i)Bondholders may be subject to purchase or transfer restrictions with regard
to the Bonds, as applicable from time to time under local laws to which a
Bondholder may be subject (due e.g. to its nationality, its residency, its
registered address, its place(s) for doing business). Each Bondholder must
ensure compliance with local laws and regulations applicable at own cost and
expense.

(ii)Notwithstanding the above, a Bondholder which has purchased the Bonds in
contradiction to mandatory restrictions applicable may nevertheless utilize its
voting rights under the Bond terms provided that the Issuer shall not incur any
additional liability by complying with its obligations to such Bondholder.

(iii)Bondholders that are affiliates of the Issuer or Parent may be subject to
transfer restrictions mandatorily applicable under the U.S. Securities Act.

Governing Law:

New York law.

 



--------------------------------------------------------------------------------